Citation Nr: 9916930	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities. 

The case was previously before the Board in March 1998, at 
which time the Board referred the issue of individual 
unemployability to the RO for disposition.  The case is once 
again before the Board for appellate consideration of the 
latter issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected disabilities are 
residuals of a left ankle injury with arthrodesis, evaluated 
as 30 percent disabling, scar, left iliac crest, evaluated as 
10 percent disabling, and bilateral hearing loss, evaluated 
as noncompensable.

3.  The veteran has a high school education, and he is 
currently unemployed.

4.  The veteran's service connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well- 
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more and there is sufficient additional service- 
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, disabilities of both lower extremities, as well as 
disabilities resulting from a common etiology, are to be 
considered one disability.  38 C.F.R. § 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Factors to be considered 
are the veteran's education, employment history and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service- 
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. § 3.321(b), 4.16(b).

The veteran's principal disability is his left ankle injury 
with arthrodesis, which is rated by analogy under Diagnostic 
Code 5262 as an impairment of the tibia and fibula.  The 
Board observes that an August 1995 rating decision which 
established service connection for the veteran's ankle 
disability reflects that the grant of service connection 
includes arthritis of the left ankle, as well.  

The veteran had a fusion surgery to the left ankle in 1996 
and was afforded a temporary total rating from October 1996 
to March 1997 for convalescence.  Neither the evidence prior 
to the veteran's surgery nor that subsequent thereto reflect 
the presence of malunion of the joint or otherwise warrant a 
rating in excess of 30 percent for the veteran's disability.

Although the evidence prior to and subsequent to surgery 
demonstrates marked ankle disability and the most recent VA 
examination reveals the use of a brace, the lack of malunion 
or loose motion militate against a higher evaluation under 
Diagnostic Code 5262.

The veteran was afforded a series of medical examinations in 
April 1998.  The current findings associated with his service 
connected left ankle were essentially unchanged from those 
considered in the context of the Board's March 1998 decision 
to continue the evaluation for that disability as 30 percent 
disabling.  He wore a special brace on the left ankle; 
dorsiflexion was 0-5 degrees with painful motion at 5 
degrees; dorsal plantar flexion, inversion and eversion were 
to 0 degrees.  The veteran was unable to heel and toe stand 
due to pain.  He had a 3 centimeter edema on the left ankle.  
Postoperative scars were reported as faint and without 
symptoms.  There were no keloids, no induration, and the 
scars were nontender.

The veteran's disability is characterized by limitation of 
motion; however, there is no evidence of ankylosis.  Further, 
even were the veteran's disability characterized as 
essentially the equivalent of ankylosis, it is clear that the 
veteran is able to place his foot in a position of flexion of 
less than 30 degrees.  A higher evaluation under the 
provisions pertaining to ankylosis, therefore, is not 
available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Board additionally notes that there is no basis for a 
rating in excess of that assigned based on limitation of 
motion due to any functional loss as the veteran is receiving 
beyond the maximum schedular rating for limitation of motion 
of the ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

The veteran is also service connected for bilateral hearing 
loss.  The veteran was afforded a VA audiological examination 
conducted in April 1998.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
80
85
LEFT
5
10
55
80
95

The average decibel loss between 1000 and 4000 hertz was 50 
decibels in the right ear, and 60 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 76 percent in the left 
ear.

The applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  38 C.F.R. § 4.85, Tables VI 
and VII.  The Board emphasizes that "assignment of disability 
ratings for hearing impairment are by mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345, 339 (1992).  

Applying the diagnostic criteria to the findings on 
audiological examination in April 1998, the Board observes 
such findings correspond to auditory Level I designation 
(better ear) and auditory Level IV designation (poorer ear), 
respectively.  The Board notes that a zero percent rating is 
warranted for bilateral defective hearing where puretone 
threshold in one ear warrants an auditory acuity Level I 
designation, and the poorer ear warrants an auditory acuity 
level below Level X designation.  The current findings do not 
approximate an evaluation warranting a compensable evaluation 
for bilateral hearing loss.

The veteran is also service connected for a scar, left iliac 
crest.  For scars not located on the head, face, or neck, a 
10 percent rating is provided for a superficial poorly 
nourished scar with repeated ulceration, 38 C.F.R. § 4.118, 
Diagnostic Code 7803, or for a superficial, tender and 
painful scar on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Otherwise, a scar will be rated based 
on the limitation of function of the part affected. 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Service connection for this 
disability was established by a March 1997 rating and derives 
from the left iliac crest graft site associated with the left 
ankle arthrodesis performed somewhat earlier.  At the time of 
the current examination in April 1998, the veteran's 
complaints were limited to only hearing loss and his left 
ankle impairment.  Moreover, there were no clinical findings 
as to any active pathology with respect to the scar, left 
iliac crest.  Consequently, the Board considers the scar 
certainly to warrant no more than the 10 percent evaluation 
assigned.  

A permanent and total disability rating is not warranted 
under the applicable schedular criteria provided for under 38 
C.F.R. §§ 4.16(a), 4.17.  The veteran does not have a 
disability rated at 60 percent or higher, or one disability 
rated at 40 percent with the combined rating at 70 percent.  
His highest rated disability, left ankle, is 30 percent 
disabling.  The next highest disability, scar, left iliac 
crest, is rated as 10 percent disabling.  The combined effect 
of the veteran's disabilities is appropriately designated as 
only 40 percent disabling given that both disabilities are of 
common etiology.

Here the veteran maintains that he has been unemployed since 
1995 due to his service connected disabilities and argues 
that he is too old to learn a new profession, given his age 
of over 60 years.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough to establish entitlement to a total disability rating.  
Disability compensation in and of itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a) (1996).  
In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's non-service-connection disabilities 
nor advancing age may be considered.  Hersey v. Derwinski, 2 
Vet. App. 91 (1996).

The veteran reports that he last worked in April 1995, with 
work experience as a maintenance worker and as an assembler.  
The veteran reported on his application for benefits filed in 
April 1998 that he has a high school education and that he 
has received some training in computers, although he 
complained that he could not type well due to a deformed 
finger.  There is no medical opinion from competent medical 
authority to the effect that the veteran is unemployable due 
to his service connected disabilities.  

The Board considers that the veteran's disability picture at 
most may interfere with his ability to perform heavy manual 
labor, but there is no evidence to suggest that all forms of 
gainful employment are precluded.  After a review of the 
entire record, it is clear that there has been no evidence 
submitted to support the position that the veteran would not 
be hired in a suitable form of gainful employment as a result 
of a his service connected disabilities or that he would be 
unable to perform duties consistent with the activities 
usually associated with non- strenuous forms of employment.



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

